Case 7:19-cv-00426 Document 1-1 Filed on 12/30/19 in TXSD Page 1 Of 4.
Electronically Filed

11/20/2019 1:25 PM
Hidalgo County District Clerks
Reviewed By: Alexis Bonilla

CAUSE NOG4916-19-E

JUAN ERNESTO MARTINEZ § INTHE JUDICIAL DISTRICT
§
§

VS. § COURT OF
:

WAL-MART STORES TEXAS LLC § HIDALGO COUNTY, TEXAS

PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES JUAN ERNESTO MARTINEZ, hereinafter referred to as Plaintiff, and
files this, his Original Petition against WAL-MART STORES TEXAS LLC, hereinafter referred
to as Defendant, and for cause of action will show the Court the following:

DISCOVERY CONTROL PLAN - BY RULE (LEVEL 3)

1. Plaintiff intends to conduct discovery under Level 3 as provided by Rule 190 of the
Texas Rules of Civil Procedure.

CLAIM FOR RELIEF

2. Plaintiff is seeking monetary relief from Defendant in an amount that is more than
$200,000.00, but less than $1,000,000.00, as compensation for his damages.

PARTIES

3. Plaintiff Juan Ernesto Martinez resides in McAllen, Hidalgo County, Texas.

4, Defendant Wal-Mart Stores Texas LLC is a duly licensed limited liability company in
Texas. Defendant Wal-Mart Stores Texas LLC may be served with process by serving its

registered agent, C.T. Corporation System, at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-

3136.

VENUE AND JURISDICTION

5. The incident described hereinbelow or events giving rise to Plaintiff's claim against

    
 

EXHIBIT

AL

  
Case 7:19-cv-00426 Document 1-1 Filed on 12/30/19 in TXSD Page 2 of 4

Electronically Filed
11/20/2019 1:25 PM

Hidalgo County District Clerks
Reviewed By: Alexis Bonilla

C-4916-19-E
Defendant arose in McAllen, Hidalgo County, Texas. Venue for this cause of action therefore

lies in Hidalgo County, Texas.

6. The damages that Plaintiff is seeking from Defendant are within the jurisdictional

limits of the Court. This Court therefore has jurisdiction of this cause of action.
FACTS

7. On October 13, 2019, at approximately 8:30 p.m., Plaintiff was shopping at
Defendant’s Wal-Mart store located on West Nolana Avenue in McAllen, Hidalgo County,
Texas. Defendant had sandwiches stocked in an open cooler or refrigerator in the store. There
was a metal pipe positioned vertically near a corner of the cooler. The pipe was approximately
one and half feet in length and was secured to the floor. After Plaintiff grabbed a sandwich
from the cooler, he turned away from the cooler and attempted walk away from the cooler. He
then tripped on the pipe, fell to the floor, and suffered injuries and damages. Defendant
installed the pipe, creating a dangerous condition on its store premises. Knowledge of the
dangerous condition is therefore imputed on Defendant under Texas Premises Liability Law.

CAUSE OF ACTION BASED ON
PREMISES LIABILITY LAW AND PROXIMATE CAUSE

8, At all time that is material to the incident described hereinabove and this case,
Defendant was negligent under premises liability law in that: A. Plaintiff was a business
invitee, B. Defendant owned, possessed, and/or controlled the premises where the incident
described hereinabove occurred, C. A condition on the premises, the pipe positioned next to
the cooler, as described in the preceding paragraph, posed an unreasonable risk of harm, D.
Defendant knew or reasonably should have known of the danger posed by the condition, and
E. Defendant breached its duty of ordinary care by failing to adequately warn Plaintiff of the
condition and failing to make the condition reasonably safe. This negligence by Defendant was
the sole proximate cause or a proximate cause of the incident described hereinabove and of the

injuries and damages suffered by Plaintiff, as set out hereinbelow.

2
Case 7:19-cv-00426 Document 1-1 Filed on 12/30/19 in TXSD Page 3 of 4

Electronically Filed
11/20/2019 1:25 PM

Hidalgo County District Clerks
Reviewed By: Alexis Bonilla

C-4916-19-E
DAMAGES

9. As a proximate cause of the negligence of Defendant in causing the incident described
hereinabove, Plaintiff suffered injuries, suffered physical pain and mental anguish in the past,
will suffer physical pain and mental anguish in the future, suffered physical impairment in the
past, will suffer physical impairment in the future, suffered physical disfigurement in the past,
will suffer physical disfigurement in the future, lost wages in the past, will incur a loss of
earning capacity in the future, incurred medical expenses in the past, and will incur medical
expenses in the future. Plaintiff is seeking monetary relief from Defendant in an amount that
is more than $200,000.00, but less than $1,000,000.00, as compensation for his damages.

VICARIOUS LIABILITY

10. At all time that is material to the incident described hereinabove and this case,
Defendant's employees acted within the course, scope, and authority of their employment
and/or agency relationship with Defendant. Defendant should therefore be held vicariously
liable to Plaintiff for all of Plaintiff's damages alleged herein.

PREJUDGMENT AND POSTIUDGMENT INTEREST

11. Plaintiff further sues Defendant herein for prejudgment interest at the maximum
rate allowed by law on those damages where such interest may be assessed and for
postjudgment interest at the maximum rate allowed by law on all of Plaintiff's damages from
the date of judgment until the judgment is paid in full.

REQUEST FOR JURY AND JURY FEE

12, Plaintiff requests that the above-styled and numbered cause be tried to a jury and
represents to the Court that the proper jury fee has been paid to the Clerk of this Court with
the filing of Plaintiff’s Original Petition.

WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon final hearing, he

have judgment against Defendant for all of his damages hereinabove alleged, for prejudgment
Case 7:19-cv-00426 Document 1-1 Filed on 12/30/19 in TXSD Page 4 of 4

Electronically Filed
11/20/2019 1:25 PM

Hidalgo County District Clerks
Reviewed By: Alexis Bonilla

C-4916-19-E
and postjudgment interest, and for any and all other relief, both general and special, in law

and in equity, and for all costs of Court in his behalf expended.

Respectfully Submitted,

THE CISNEROS LAW FIRM, L.L.P.
312 Lindberg

McAllen, Texas 78501

Telephone No. (956) 682-1883

Fax No. (956) 682-0132

pl Oh
ce " ‘

MICHAEL J. CISNEROS

State Bar No. 00793509

ARTURO CISNEROS

State Bar No. 00789224

Attorneys for Plaintiff
